Citation Nr: 1109253	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-13 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include brain tumor.

2. Entitlement to service connection for residuals of a cervical spine injury.

3. Entitlement to service connection for residuals of a right foot injury, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for residuals of a low back injury, to include as secondary to a service-connected disability.  

5. Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in December 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims of service connection for a right foot disability and low back disability, to include as secondary to a service-connected disability were denied by a rating decision in August 2001.  The Veteran did not appeal this decision.  The claims of service connection for residuals of a cervical spine injury and right shoulder disability were previously denied by a rating decision in September 2004.  The Veteran did not file a timely Form 9 Appeal to perfect his appeal and this decision became final.  However, the evidence associated with the claims file since the issuance of the rating decisions in August 2001 and September 2004 includes service treatment records subsequently submitted by the Veteran which were not in the claims folder at the time of the previous rating decisions.  A governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As the newly associated service treatment records are relevant to the cervical spine, right foot, lower back, and right shoulder disabilities, the claims pertaining to such disabilities must be reconsidered.  The Board has characterized these issues on appeal accordingly.

In February 2010, the Veteran requested a copy of his VA examination in July 2009 and the Board refers this matter for appropriate action.  

In November 2010, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

On November 2, 2010, at the Travel Board hearing, and prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant of his desire to withdraw the appeal of claims of entitlement to special home adaptation grant.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to special home adaptation grant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The appellant has withdrawn the appeal of the claim of entitlement to special home adaptation grant via a signed statement dated November 2, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to special home adaptation grant is dismissed.


REMAND

Service treatment records show that in February 1984, the Veteran hit his head on a tanker while chasing someone.  He had bleeding on the right side of his nose and the assessment was head trauma.  In August 1990, the Veteran was in a motor vehicle accident and hit his head on the windshield.  He had a mild ache and a bruise of the left side of his forehead.  

After service, a private MRI in June 2004 shows the Veteran had a cystic lesion in the left temporal lobe.  That same month the Veteran was hospitalized for symptoms of numbness and his discharge diagnosis shows he had a transient ischemic attack.  In April 2008, a VA examiner indicated that the Veteran had tension headaches due to head trauma in service, however a rationale was not provided.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Under these circumstances, the Board finds that the April 2008 VA examination is inadequate and a remand is warranted to determine the nature and etiology of the Veteran's residuals of a head injury with a thorough etiological opinion.  

Additionally, in November 2010, the Veteran testified that he was being treated for memory loss and black outs at the Lawton VA clinic and had an EEG done a month earlier by VA in Oklahoma City.  These VA records have not been associated with the claim file.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board finds that a remand is required for the purpose of obtaining these VA treatment records and associating them with the claims folder. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Service treatment records show that in November 1981, a tree fell on the Veteran's back and right shoulder.  He had bruises on his upper back and neck.  In March 1982, the Veteran injured his neck when he was running and fell on a post.  He also had some neck spasm.  An undated record shows he fell backwards and sprained his neck.  

After service, a private x-ray in June 2004, a VA x-ray in May 2006, and a VA MRI in October 2008 provide impressions of degenerative disc disease of the cervical spine.  A VA examiner in April 2008 related the Veteran's degenerative joint disease of the cervical spine to his head trauma in service.  No further explanation for the opinion was provided.  As such, the Board finds this opinion too speculative to award service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  However, as noted above, inadequate medical examinations include examinations that contain only data and conclusions or provide unsupported conclusions.  Thus, the Board finds the April 2008 opinion inadequate and finds that a remand for a VA examination is necessary to determine the nature and etiology of the residuals of a cervical spine injury, to include a thorough etiological opinion.  

As for residuals of a right foot disability, service treatment records show that in September 1979, the Veteran fell from a step and sprained his right foot.  In April 1979, the Veteran was treated for trauma to his right Achilles tendon.  In September 1983, he sprained his right ankle playing football and was treated for swelling.  In September 1984, he dropped a heavy object on his right great toe and had problems with his right foot.  In September 2008, the Veteran tripped on steps and twisted his right foot and right big toe.  

As for the low back disability, service treatment records show that in March 1979, the Veteran was treated for back pain.  In August 1979, he fell and was treated for a back spasm.  In November 1981, the Veteran had musculoskeletal pain and strain after a tree fell on his right shoulder and back.  In March 1982, he was treated for post traumatic back spasm and in April 1983 for muscle strain.  

After service, private hospital records dated in August 1995, show the Veteran jumped off a trailer in July 1995 at work and sustained a closed comminuted fracture of the right distal tibia plafond area.  Subsequently, he had surgeries for his right ankle, right leg and right knee.  Correspondence from the Veteran's doctor, to include letters dated in September 1998 and October 1999, indicate that he also sprained his lumbar spine in the July 1995 accident.  The Veteran in statements and testimony indicated that at the time of the July 1995 accident he was loading tarps when his left leg and ankle gave way causing him to put his weight on his right leg and fall, crushing his right ankle joint, fracturing his tibia and injuring his lower back.  Private records dated in July 1997 associated with determinations of the Social Security Administration show that the Veteran had preexisting degenerative disease in his lumbar spine which was aggravated by his fall in July 1995.  
A private doctor in May 2000 indicated the Veteran had chronic L4/5 disc degeneration.  Private medical records in July 2003 show the Veteran had osteoporosis in his low back.  A VA x-ray in August 2006 shows degenerative changes of the L4 and L5, with mild anterolisthesis.  The April 2008 VA examiner related the Veteran's low back pain to active duty service without a rationale.  For the reason discussed above, the Board finds the April 2008 VA examination report to be inadequate.  As such, under the duty to assist, another VA examination must be provided on claims for residuals of a right foot injury and low back disability, to include whether they are secondary to the Veteran's service-connected left knee disability and left ankle disability.  

As for a right shoulder disability, as indicated earlier, service treatment records show that in November 1981 a tree fell on the Veteran right shoulder and he had musculoskeletal pain and strain.  The April 2008 VA examiner diagnosed the Veteran with degenerative joint disease of the shoulders and indicated that such was due to service.  The Board also finds this opinion inadequate because no rationale was provided.  Therefore, the duty to assist has not been fulfilled and the Veteran should be afforded another VA examination to determine the nature and etiology of his current right shoulder disability, to include a thorough rationale for any opinion expressed.  

Lastly, the Veteran has submitted service treatment records which were not included with the records sent from the Service Department.  In January 2001, a letter was sent to the Veteran indicating that the service department has been unable to locate service treatment records.  In September 2005, the Veteran indicated that he received a copy of his records and not all of his service records were associated with the file.  As the service treatment records appear to be incomplete, under the duty to assist, attempts must to be made to associate the outstanding service treatment records with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding service treatment records for the Veteran's period of service from March 1972 to July 1992 from the appropriate repositories, to include the National Personnel Records Center and Muskogee RO, where the Veteran initially filed his claims of service connection which were previously denied by rating decisions in August 2001 and September 2004.  If no records can be found or further efforts to obtain the records would be futile, document in the claims file the actions/steps taken to obtain the records and notify the Veteran (and his representative) in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain treatment records from 2010 to the present, from the VA Vet Center in Lawton and Oklahoma City, to include an EEG done in October 2010 in Oklahoma City.  If no records can be found or further efforts to obtain the records would be futile, document in the claims file the actions/steps taken to obtain the records and notify the Veteran (and his representative) in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an appropriate VA examination(s) to determine:  whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent or greater), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that: 

Considering accepted medical principles, the Veteran's residuals of a head injury are related to his period of service form 1979 to 1992, to include his head injuries in 1984 and in 1990.  

A thorough rationale must be provided for any opinion expressed.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.

The claims folder should be made available to the examiner and the examination report should reflect that such review occurred.

4.  Afford the Veteran an appropriate VA examination(s) to determine: whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that: 

a.) Considering accepted medical principles, the Veteran's residuals of a cervical spine injury are related to his period of service from 1979 to 1992, to include the following: head injuries in 1984 and in 1990, a tree falling on his upper back in November 1981, a neck spasm in 1982, and neck sprain. 

b.) Considering accepted medical principles, the Veteran's residuals of a right foot injury are related to his period of service form 1979 to 1992, to include injuries to his right Achilles tendon in April 1979, right great toe in September 1984, sprained right ankle in September 1983.  The VA examiner should also discuss, as appropriate, any post-service incident, to include a twisting injury in September 2008.  

c.) Considering accepted medical principles, the Veteran's residuals of a low back injury are related to his period of service form 1979 to 1992, to include back pain shown in March 1979, back spasm in August 1979, musculoskeletal pain after a tree fell in November 1981, post traumatic back spasm in March 1982, and muscle strain in April 1983.  

d.)  Considering accepted medical principles, whether the Veteran residuals of a right foot injury are at least as likely as not (i) proximately due to or (ii) chronically aggravated by (i.e., permanently made worse) a service-connected disability, to include the Veteran's service-connected left knee disability and left ankle disability.  

The examiner should also opine as to whether the Veteran current low back disability is at least as likely as not (i) proximately due to or 
(ii) chronically aggravated by (i.e., permanently made worse) a service-connected disability, to include the Veteran's service-connected left knee disability and left ankle disability.

The examiner should note on the contention that during the July 1995 accident the Veteran's left leg and ankle gave way causing him to put his weight on his right leg and fall, crushing his right ankle joint, fracturing his tibia and injuring his lower back.  

e.) Considering accepted medical principles, the Veteran's current right shoulder disability is related to his period of service, form 1979 to 1992, to include a tree falling on the right shoulder in November 1981.

A thorough rationale must be provided for any opinion expressed.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.

The claims folder should be made available to the examiner and the examination report should reflect that such review occurred.

5.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


